DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 09/16/2021 has been considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
Between paragraphs [0007] and [0008], there is a new paragraph [0001].  It is believed that this paragraph should be added to paragraph [0007] or should be paragraph [0008].  
Paragraph [0011]: In the last line, there is “Moreover,” that should be removed.
Paragraph [0090]: The line “FIG. 9 is a schematic diagram of a laparoscopic surgical procedure” should be changed to “FIG. 12 is a schematic diagram of a laparoscopic surgical procedure”.  The Examiner believes that Figure 12 should have been referenced in this paragraph instead of Figure 9.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Objections
Claim 15 objected to because of the following informalities:  
Line 4: “applying, after a time period, applying” should be changed to “applying, after a time period”.  Please remove the second instance of “applying”.  
Claim 18 objected to because of the following informalities:
Line 3: “and surgical instrument” should be changed to “and a surgical instrument”.  Please add “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Geva, et al. (U.S PGPub No. 2011/0040170) (cited on IDS).

Regarding claim 1, Geva teaches (Figures 1A-1E) a therapy device for providing photodynamic therapy to a target tissue (abstract – EIPS; paragraphs [0001], [0015], [0020], [0028]), the therapy device comprising: (Figure 1E and Figure 2, element 70 – flexible service catheter, i.e., outer shaft) an outer shaft extending from a proximal portion to a distal portion (paragraphs [0045], [0058], [0061]); (Figure 1C, element 51 – drug delivery catheter; Figure 1D, element 62 – flexible light guide; - together these components are equivalent to a surgical instrument; Figure 2A, elements 51, 62, and 70) a surgical instrument translatable within the outer shaft (paragraphs [0051], [0053]-[0054], [0061]), the surgical instrument including: (Figure 1C, element 50; Figure 1D, element 60) a treatment end located at the distal portion configured to apply a photosensitizer and deliver phototherapeutic light to the target tissue (paragraph [0051] – drug delivery module comprises a disposable flexible drug delivery catheter, a drug delivery means, a needle and a therapeutic photosensitizer drug in an injectable form; paragraph [0053] – therapeutic light system consists of a light source, a flexible light guide with an appropriate optic lens/diffuser, and an operating switch).
Therefore, claim 1 is unpatentable over Geva, et al.

Regarding claim 2, Geva teaches the device of claim 1, wherein the surgical instrument includes (Figure 1D, element 60 – therapeutic light system, i.e., lighting system) a lighting system to provide the phototherapeutic light (paragraph [0053]) and (Figure 1C, element 50 – drug delivery module, i.e., applicator system) an applicator system to deliver the photosensitizer (paragraph [0051]).
Therefore, claim 2 is unpatentable over Geva, et al.

Regarding claim 3, Geva teaches the therapy device of claim 2, wherein the lighting system includes (Figure 1D, element 61 – light source) a light source sufficient to generate a wavelength that matches an absorption peak of the photosensitizer (paragraphs [0006] – photosensitizer drug and a non-hazardous light of a matched wavelength is delivered locally to the treatment site, [0042] – preferably, the diode laser emits a light beam with a wavelength that matches one or more of the absorption peaks of the photosensitizer drug, [0053]-[0054]).
Therefore, claim 3 is unpatentable over Geva, et al.

Regarding claim 4, Geva teaches the therapy device of claim 2, wherein the applicator system includes: (Figure 1C, elements 51 – disposable flexible drug delivery catheter, i.e., application shaft, 53 – needle, i.e., applicator tip) an application shaft extending from the proximal portion to an applicator tip located at the distal portion (paragraph [0051]), (Figure 1C, element 51, 52 – drug delivery means, i.e., media source, 53) the application shaft defining a media conduit configured to deliver the photosensitizer from a media source to the application tip (paragraph [0051] – The photosensitizer drug is released from the capsule upon operation of the syringe or any other drug delivery means that can control the delivery of the drug at the external service end of the endoscopic assembly.  Said capsule may be included in the drug delivery means, flexible drug delivery catheter, or the needle).
Therefore, claim 4 is unpatentable over Geva, et al.

Regarding claim 5, Geva teaches the therapy device of claim 4, further including: (Figure 1C, elements 51 and 52 – syringe includes a plunger that could be considered a generator) a generator coupled to the media source and the media conduit to deliver the photosensitizer from the media source (paragraph [0051] – illustrated as a syringe, but any other means suitable for injection of a drug is encompassed by the invention), through (Figure 1C, element 51) the media conduit (paragraph [0051]), and (Figure 1C, element 53) out the application tip in a predetermined form (paragraph [0051]).
Therefore, claim 5 is unpatentable over Geva, et al.

Regarding claim 8, Geva teaches the therapy device of claim 1, further including: (Figure 1D, element 62 – flexible light guide, i.e., phototherapeutic light containment device; Figure 2A, elements 62 and 70) a phototherapeutic light containment device translatable within the outer shaft (paragraphs [0053]-[0054]), the phototherapeutic light containment device configured to contain the phototherapeutic light to a specific location defined by the phototherapeutic light containment device (paragraphs [0053]-[0054] – the flexible light guide is best situated to guide the intervention towards the target tissue to be ablated).
Therefore, claim 8 is unpatentable over Geva, et al.

Regarding claim 9, Geva teaches the therapy device of claim 8, wherein (Figure 1D, element 62) the phototherapeutic light containment device is formed from a material that does not transmit the phototherapeutic light (paragraphs [0053]-[0054] – the flexible light guide is best situated to guide the intervention towards the target tissue to be ablated.  The therapeutic light dose is delivered via one or more flexible light guides to the diffuser or lens 63 for optimal insertion and delivery of the therapeutic light dose.  Therefore, the flexible light guide (i.e., phototherapeutic light containment device) is formed from a material that does not transmit the phototherapeutic light as it delivers it to the diffuser or lens that transmits the phototherapeutic light.  The flexible light guide guides the intervention.).
Therefore, claim 9 is unpatentable over Geva, et al.

Regarding claim 10, Geva teaches (Figures 1A-1E) a therapy device for providing photodynamic therapy to a target tissue (abstract – EIPS; paragraphs [0001], [0015], [0020], [0028]), the therapy device comprising: (Figure 1A, element 10 – control handle, 20 – operation handle) a handle (paragraph [0034], [0039], [0040], [0046]); (Figure 1E and Figure 2, element 70 – flexible service catheter, i.e., outer shaft) a shaft extending from the handle at a proximal end to a distal end (paragraphs [0045], [0048] – operation handle may comprise a navigator dial that allows aiming and bending of the flexible service catheter [0058], [0061]); (Figure 1D, element 60 – therapeutic light system, i.e., lighting system) a lighting system configured to apply a phototherapeutic light to a target tissue (paragraph [0053] – therapeutic light system consists of a light source, a flexible light guide with an appropriate optic lens/diffuser, and an operating switch); and (Figure 1C, element 50 – drug delivery module, i.e., application system) an application system configured to apply a photosensitizer to the target tissue (paragraph [0051] – drug delivery module comprises a disposable flexible drug delivery catheter, a drug delivery means, a needle and a therapeutic photosensitizer drug in an injectable form).
Therefore, claim 10 is unpatentable over Geva, et al.

Regarding claim 11, Geva teaches the therapy device of claim 10, wherein the lighting system includes: (Figure 1D, element 62 – flexible light guide, i.e., light conductor; Figure 2A, elements 62 and 70) a light conductor extending from the handle and into the shaft (paragraphs [0053]-[0054], [0061]); and (Figure 1D, element 63 – optic lens/diffuser, i.e., light emitter) a light emitter connected to the light conductor and configured to protrude from the distal end to illuminate the target tissue (paragraphs [0053]-[0054]). 
Therefore, claim 11 is unpatentable over Geva, et al.

Regarding claim 12, Geva teaches the therapy device of claim 10, wherein the application system includes: (Figure 1C, elements 51 – disposable flexible drug delivery catheter, i.e., application shaft) an application shaft extending from the handle and into the shaft (paragraph [0051]), the application shaft defining a conduit (paragraph [0051]); and (Figure 1C, element 53 – needle, i.e., application tip) an application tip defining an outlet configured to deliver the photosensitizer to the target tissue (paragraph [0051] – the needle is positioned at the tip of the flexible drug delivery catheter ready for optimal injection into the tissue).
Therefore, claim 12 is unpatentable over Geva, et al.

Regarding claim 13, Geva teaches (Figures 1A-1E) a method for providing photodynamic therapy to a target tissue (abstract – EIPS; paragraphs [0001], [0015], [0020], [0028]), the method comprising: (Figure 1C, element 50; Figure 1D, element 60) delivering a photosensitizer and a phototherapeutic light to a surface of the target tissue to provide the photodynamic therapy to treat the target tissue (paragraph [0051] – drug delivery module comprises a disposable flexible drug delivery catheter, a drug delivery means, a needle and a therapeutic photosensitizer drug in an injectable form; paragraph [0053] – therapeutic light system consists of a light source, a flexible light guide with an appropriate optic lens/diffuser, and an operating switch).
Therefore, claim 13 is unpatentable over Geva, et al.

Regarding claim 14, Geva teaches the method of claim 13, wherein delivering a photosensitizer and a phototherapeutic light includes: simultaneously applying the photosensitizer and the phototherapeutic light to the surface of the target tissue (paragraphs [0044] – the flexible light guide of the therapeutic light system is inserted into the target tissue or to its close proximity simultaneously with the flexible drug delivery catheter of the drug delivery module via the operative channel of the flexible transducer, [0056]).
Therefore, claim 14 is unpatentable over Geva, et al.

Regarding claim 15, Geva teaches the method of claim 13, wherein delivering a photosensitizer and a phototherapeutic light includes: applying the photosensitizer to the surface of the target tissue; and applying, after a time period, applying the phototherapeutic light to the target tissue (paragraph [0044] – in another embodiment, the flexible light guide is inserted into the target tissue or to its close proximity following the insertion of the flexible drug delivery catheter, [0056]).
Therefore, claim 15 is unpatentable over Geva, et al.

Regarding claim 16, Geva teaches the method of claim 15, wherein the time period is less than 5 minutes (paragraph [0075] – “Following the appropriate time interval…”, paragraph [0141] – Following a drug/light time interval (DLTI) of 120 seconds).
Therefore, claim 16 is unpatentable over Geva, et al.

Regarding claim 18, Geva teaches the method of claim 13, further includes: (Figures 1A-1E) inserting a therapy device into the patient (abstract – EIPS; paragraphs [0001], [0015], [0020], [0028]), (Figure 1E and Figure 2, element 70 – flexible service catheter, i.e., outer shaft) the therapy device including an outer shaft extending from a proximal portion to a distal portion (paragraphs [0045], [0058], [0061]) and (Figure 1C, element 51 – drug delivery catheter; Figure 1D, element 62 – flexible light guide; - together these components are equivalent to a surgical instrument; Figure 2A, elements 51, 62, and 70) surgical instrument translatable within the outer shaft and configured to provide the photodynamic therapy (paragraph [0051] – drug delivery module comprises a disposable flexible drug delivery catheter, a drug delivery means, a needle and a therapeutic photosensitizer drug in an injectable form; paragraph [0053] – therapeutic light system consists of a light source, a flexible light guide with an appropriate optic lens/diffuser, and an operating switch).
Therefore, claim 18 is unpatentable over Geva, et al.

Regarding claim 19, Geva teaches the method of claim 18, wherein the surgical instrument includes: (Figure 1D, element 60 – therapeutic light system, i.e., lighting system) a lighting system to provide the phototherapeutic light (paragraph [0053] – therapeutic light system consists of a light source, a flexible light guide with an appropriate optic lens/diffuser, and an operating switch); and (Figure 1C, element 50 – drug delivery module, i.e., applicator system) an applicator system to deliver the photosensitizer (paragraph [0051] – drug delivery module comprises a disposable flexible drug delivery catheter, a drug delivery means, a needle and a therapeutic photosensitizer drug in an injectable form).
Therefore, claim 19 is unpatentable over Geva, et al.

Regarding claim 20, Geva teaches the method of claim 19, wherein the applicator includes: (Figure 1C, elements 51 – disposable flexible drug delivery catheter, i.e., application shaft, 53 – needle, i.e., applicator tip) an application shaft extending from the proximal portion to an applicator tip located at the distal portion (paragraph [0051]), (Figure 1C, element 51, 52 – drug delivery means, i.e., media source, 53) the application shaft defining a media conduit configured to deliver the photosensitizer from a media source to the application tip (paragraph [0051] – The photosensitizer drug is released from the capsule upon operation of the syringe or any other drug delivery means that can control the delivery of the drug at the external service end of the endoscopic assembly.  Said capsule may be included in the drug delivery means, flexible drug delivery catheter, or the needle).
Therefore, claim 20 is unpatentable over Geva, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Geva, et al. (U.S PGPub No. 2011/0040170) and Neuberger, et al. (U.S PGPub No. 2003/0028227) (cited on IDS).
Regarding claim 6, Geva teaches the therapy device of claim 5, as indicated hereinabove.  Geva does not explicitly teach the limitation of instant claim 6, that is wherein the generator is an atomizer.
Neuberger teaches analogous art directed to locally confined photodynamic treatment for diseased tissue (title).  Neuberger teaches the use of PhotoDynamic Therapy (PDT) (Paragraph [0003]).  Neuberger teaches that PDT is a well-known method for the treatment of hyperproliferative diseases and that a photosensitizer is applied to the patient and is activated by irradiation with (laser) light of a suitable wavelength (paragraph [0006]).  Neuberger teaches that in a preferred embodiment the pharmaceutical composition is sprayed onto the surface of the deceased tissue (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Neuberger’s feature of spraying the photosensitizer into Geva’s therapy device because doing so would be a simple substitution of one known element for another to obtain predictable results.  One of ordinary skill in the art would recognize that Neuberger’s ability to spray the photosensitizer is evidence of an atomizer.  One of ordinary skill in the art would have desired the use of an atomizer for Geva’s therapy device because an atomizer would be considered a suitable means for injection of the drug that is an alternative to the syringe (see paragraph [0051] of Geva).
Therefore, claim 6 is unpatentable over Geva, et al. and Neuberger, et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Geva, et al. (U.S PGPub No. 2011/0040170) in view of Gruber (U.S PGPub No. 2008/0245371) (cited in IDS).
Regarding claim 7, Geva teaches the therapy device of claim 1, as indicated hereinabove.  Geva does not explicitly teach the limitation of instant claim 7, that is wherein the therapy device is further including: a distension device configured to extend from the outer shaft and distend a body cavity.
Gruber teaches analogous art directed to systems, methods, and devices for performing gynecological procedures (title, abstract).  Gruber teaches (Figure 1G) an introducer that includes a drug delivery element and a strain gauge that is deployed in the cervix of a patient (paragraph [0021]).  Gruber teaches that distension devices are provided which can be introduced into a space, such as the uterus, and apply a force to tissue (paragraph [0074]).  Gruber teaches that the distension devices may provide additional or alternative functions, such as diagnostic or treatment functions including applying a tamponade force to bleeding tissue or delivering a drug to tissue (paragraph [0074]).  Gruber teaches (Figure 10, element 600) that a scaffolding device, and the other distension devices of the present invention, are preferably inserted into the uterus of a patient such that the scaffolding assembly distends the uteral cavity to a preferable volume (paragraph [0201]).  Gruber also teaches (Figure 24) a method of scarring or inactivating the uterine endometrium by the localized administration of light activated drug therapy (paragraph [0254).  Gruber teaches that once the drug has been placed into the target tissue, the uterus is distended by means of fluid or gas or balloon containing a fluid or gas (paragraph [0255]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapy device of Geva with the therapy device of Gruber to include the distension device to distend a body cavity.  One of ordinary skill in the art would have desired implementation of the distension device of Gruber into the therapy device of Geva because distension devices provide additional functions for delivering a drug to tissue (see paragraph [0074] of Gruber).  
Therefore, claim 7 is unpatentable over Geva, et al. and Gruber.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Geva, et al. (U.S PGPub No. 2011/0040170) in view of Clements, et al. (U.S PGPub No. 2010/0305494).
Regarding claim 17, Geva teaches the method of claim 15, as indicated hereinabove.  Geva does not explicitly teach the limitation of instant claim 17, that is wherein the time period is less than 1 minute.
Clements teaches analogous art directed to a method for photodynamic therapy and apparatus therefor (Title).  Clements teaches that an orthopedic disinfection apparatus includes a photosensitizer and a light delivery system capable of producing and delivering light at a wavelength which is capable of being absorbed by the photosensitizer (abstract).  Clements teaches that the invention relates to improvements in or relating to photodynamic therapy, particularly in the treatment of orthopedic infections (paragraph [0001]).  Clements teaches that there will be a contact time between the photosensitizer and the tissue prior to light application to ensure that the photosensitizer is absorbed onto the bacterial cell wall (paragraph [0092]).  Clements further teaches that contact times for bacteria with a non-viscous photosensitizer solution are typically between 1 and 300 seconds more typically between 20 and 200 seconds and most typically between 30 and 90 seconds (paragraph [0092]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Clements’ teaching of a photosensitizer contact time under 1 minute into Geva’s teaching, as both Clements and Geva are directed to photodynamic therapy devices and methods.  Geva teaches an “appropriate time interval” to wait after implementing the photosensitizer and before light delivery (see paragraph [0075] of Geva).  With Clements teaching of waiting a time that could be less than one minute (see paragraph [0092] of Clements) in order to ensure the photosensitizer is fully absorbed, one of ordinary skill in the art would have been motivated to consider Geva’s “appropriate time interval” as being less than one minute.
Therefore, claim 17 is unpatentable over Geva, et al. and Clements, et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Desai (U.S PGPub No. 2003/0130575) teaches a method and apparatus for tissue treatment with laser and electromagnetic radiation.  Vendrell, et al. (U.S PGPub No. 2022/0153714) teaches small molecule photosensitizers for photodynamic therapy.  Yoshino (U.S PGPub No. 2021/0052914) teaches an optical therapeutic apparatus and optical therapeutic method.  Gertner, et al. (U.S PGPub No. 2006/0167531) teaches optical therapies and devices.  Truckai (U.S PGPub No. 2012/0245581) teaches a system and method for endometrial ablation.  Chen, et al. (U.S PGPub No. 2017/0246472) teaches systems, devices, and methods for tissue therapy.  Ehrenreich, et al. (U.S PGPub No. 2014/0188035) teaches methods and devices for in vivo targeted light therapy.  Anderson, et al. (U.S Patent No. 5,527,308) teaches a laser illuminator.  Klem, et al. (U.S Patent No. 10,874,875) teaches an irradiation device.  Sharma (U.S Patent No. 11,020,175) teaches methods of ablating tissue using time-limited treatment periods.  Doiron, et al. (U.S Patent No. 6,058,937) teaches photodynamic therapy of highly vascularized tissue.  Rychnovsky, et al. (WO 2004/012805) teaches a light delivery catheter.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792